990 A.2d 725 (2010)
Daniel L. SPUCK, Appellant
v.
PENNSYLVANIA BOARD OF PROBATION AND PAROLE, et al., Appellees.
No. 25 WAP 2009.
Supreme Court of Pennsylvania.
March 26, 2010.

ORDER
PER CURIAM.
AND NOW, this 26th day of March, 2010, the Order of the Commonwealth Court is hereby AFFIRMED.[1]
NOTES
[1]  Additionally, we hereby deny Appellant's "Motion for Permission to Attach Exhibits" filed on December 13, 2009. Certain of the exhibits Appellant seeks to attach to his brief are dehors the record and cannot be considered. See Commonwealth v. Bracalielly, 540 Pa. 460, 658 A.2d 755, 763 (1995) (law of Pennsylvania is well settled that matters which are not of record cannot be considered on appeal).